United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3793
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                David Alden Johnston,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                               Submitted: May 14, 2015
                                 Filed: May 20, 2015
                                    [Unpublished]
                                    ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       David Johnston directly appeals after the district court1 revoked his supervised
release and sentenced him within his Chapter 7 advisory Guidelines range to 10


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
months in prison, to be followed by additional supervised release. Johnston’s counsel
has moved for leave to withdraw and has filed a brief arguing that Johnston’s sentence
is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009). Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-